Citation Nr: 0010335	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, prior to September 18, 1998.

3.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, on and after September 18, 1998.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
February 1969.  This appeal arises from a November 1994 
rating decision of the New York, New York, regional office 
(RO) which granted service connection and assigned a 10 
percent disability evaluation for PTSD, effective from 
October 1989.  The veteran was notified of the decision by a 
letter dated on November 9, 1994.  His notice of disagreement 
was received on November 3, 1995.  The statement of the case 
was issued in July 1996.  At the veteran's request, the time 
for the filing of a substantive appeal was extended to 
December 13, 1996.  See 38 C.F.R. § 20.303 (1999).  The 
substantive appeal was received from the veteran with a 
postmarked date of December 9, 1996; therefore, the receipt 
of appeal is considered to have been timely.  See 38 C.F.R. § 
20.305 (1999).  By a rating action dated in October 1997, the 
10 percent disability evaluation assigned for PTSD was 
increased to 30 percent, effective in October 1989.  In July 
1999, the 30 percent disability rating for PTSD was increased 
to 50 percent, effective on September 18, 1998.

A brief historical overview of the claim for an increased 
evaluation for service-connected PTSD shows that the veteran 
filed his claim of service connection for PTSD in October 
1989, and that he appealed the March 1990 rating action which 
denied said claim.  The issue of service connection for PTSD 
was then denied by the Board of Veterans' Appeals (Board) in 
May 1991.  However, in a memorandum decision dated in 
November 1992, the U.S. Court of Appeals for Veterans Claims  
(formerly identified as the Court of Veterans Appeals) 
vacated and remanded the May 1991 Board decision.  The matter 
was subsequently remanded by the Board in April 1993, and 
again in May 1994.  Finally, as noted above, service 
connection for PTSD was granted by the RO, in November 1994.  
The effective date of the grant and award of disability 
benefits was in October 1989, the date the veteran filed his 
original claim for service connection of that disorder.

This appeal also stems from a July 1999 rating action which 
denied service connection for hypertension, claimed as 
secondary to the service-connected PTSD.  The notice of 
disagreement as to that issue was received in October 1999.  
The statement of the case was issued in November 1999.  The 
veteran's substantive appeal was received in December 1999.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having uncontrolled 
hypertension.

2.  There is medical evidence suggesting a likely 
relationship between an increase in severity of the veteran's 
hypertension and symptoms related to his service-connected 
PTSD.

3.  Prior to September 18, 1998, the symptoms of the 
veteran's PTSD were not manifested by more than definite 
social and industrial impairment.

4.  Prior to September 18, 1998, the veteran did not 
routinely display symptoms such as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; and/or difficulty in establishing and maintaining 
effective social relationships.

5.  For the period on and after September 18, 1998, the 
symptoms of the veteran's PTSD have not been manifested by 
more than considerable social and industrial impairment.

6.  For the period on and after September 18, 1998, the 
veteran has not routinely displayed symptoms such as: 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; and inability to establish 
and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches, as secondary to service-connected PTSD, is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).

2.  The criteria for an evaluation in excess of 30 percent 
for PTSD, prior to September 18, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321 and 
Part 4, including §§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (as in effect prior and subsequent to 
November 7, 1996).

3.  The criteria for an evaluation in excess of 50 percent 
for PTSD, from
September 18, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321 and Part 4, including §§ 
4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 (as 
in effect prior and subsequent to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for PTSD in 
October 1989.  He gave a past history of receiving treatment 
for substance abuse.  He made no reference to hypertension or 
any other type of cardiovascular condition.

Unidentified civilian medical records dated from November 
1985 to September 1988 were associated with the claims 
folder.  Those records show that the veteran received 
evaluations and treatment for, but not limited to, a low back 
disorder.  There were no findings pertaining to hypertension 
and/or PTSD.

In December 1989, the veteran was afforded a VA psychiatric 
examination.  He discussed the circumstances related to his 
military service in great detail.  He reported that he been 
working as a mail handler in the Post Office since February 
1985.  He stated he had difficulty falling asleep, and that 
he slept for only a couple of hours a night.  In this regard, 
he maintained that he had lost over 100 hours of work due to 
oversleeping and coming into work late.  He indicated that he 
had lost several jobs in the past due to his constant 
tardiness.  In addition to his insomnia, he endorsed symptoms 
of excessive worry, recurrent, intrusive thoughts of his 
Vietnam experiences, and difficulty concentrating.  He 
reported that he had been married twice and divorced once.  
He stated that his first marriage failed because of his 
inability to express affection and his desire to be alone.  
He viewed himself as being emotionally estranged from his 
family.  He denied any history of psychiatric treatment.  

On mental status examination, the veteran was alert and 
oriented times three.  His mood was anxious and mildly 
obsessive.  His affect was appropriate.  There was no 
evidence of loose associations.  He was appropriately 
cheerful during different points of the examination.  The 
veteran's thought content was negative for auditory and 
visual hallucinations.  Although he claimed to be paranoid, 
his examples of paranoia seemed to be more representative of 
self-consciousness.  He denied suicidal or homicidal 
ideation.  The diagnosis was mild to moderate PTSD.  He was 
assigned a score of 95 on the Global Assessment of 
Functioning (GAF) Scale.

The veteran also underwent a VA general medical examination 
in December 1989.  Of note, his sitting blood pressure was 
recorded as being 130/84.  A chest X-ray showed that his 
heart, mediastinum, and pulmonary vasculature were within 
normal limits.

Thereafter, subject to the directions of the aforementioned 
April 1993 Remand by the Board, the veteran was afforded VA 
neuropsychological examination in July 1993.  He stated he 
had been having psychological difficulties since serving in 
Vietnam.  He said he eventually sought counseling though the 
Queens Outreach Center in 1989.  He reported that he was 
diagnosed as having PTSD at that time.  He indicated he was 
also diagnosed as having PTSD by VA.  The veteran said he was 
often "moody," and that he would become sad and depressed 
for no apparent reason.  He reported that he tended to 
isolate himself from others at work and at home.  He stated 
he had been working at the Post Office for the past nine 
years.  He became tearful during the interview.  He was alert 
and oriented.  He was also aware of current events.  
Following the administration of memory, language, and 
intellect tests, the impression was that the veteran had mild 
to moderate neuropsychological dysfunction.  The examiner 
stated that the areas of dysfunction were in mental speed and 
memory.  Both of those deficits were observed to be 
compatible with a diagnosis of PTSD and depression. 

In August 1993, the veteran was afforded a psychiatric 
examination by a board of two VA psychiatrists.  He discussed 
the inservice events that he believed were the cause of his 
PTSD.  He said there was no history within his family of 
depression, nervous breakdowns, or alcoholism.  He reported 
that he was currently married and living with his wife and 
their two children.  He blamed the demise of his first 
marriage on his PTSD symptoms.  He denied having any close 
friends.  He said he spent his spare time watching television 
or reading.  With regard to work, he indicated that he had 
difficulty working with Asian co-workers.  He maintained that 
working among Asians caused him to ruminate over his Vietnam 
experiences.  As a result, he felt that he isolated himself 
at work.  The veteran described himself as feeling 
"alright."  However, he stated there were times where he 
became depressed and moody.  He also indicated that there 
were instances where he felt overwhelmed and out of control.  
On mental status examination, the veteran was alert, calm, 
and cooperative.  He seemed mildly depressed and, on several 
occasions, became tearful when discussing his Vietnam 
experiences.  After reviewing the report of the July 1993 
neuropsychological examination as well as the results of 
additional diagnostic testing, the examiners diagnosed the 
veteran as having PTSD.  The PTSD was described as being mild 
to moderate in terms of severity.  The examiners stated that 
the veteran would probably be able to continue working in the 
Post Office.

The veteran was afforded a personal hearing before the RO in 
November 1993.  He discussed the events surrounding his 
inservice stressors in great detail.  With regard to the 
symptoms of his PTSD, he stated he suffered from recurrent 
nightmares and flashbacks related to his Vietnam experiences.  
He described instances where a flashback would cause him to 
temporarily lose touch with his surroundings.  He said he 
slept no more than a few hours a night.  He also endorsed an 
exaggerated startle response, hypervigilance, and an 
inability to adequately express his emotions.  He attributed 
the failure of his first marriage to his PTSD symptoms.  
However, he reported that he maintained contact with his 
children from that marriage.  He stated that his second, and 
current, wife was a lot more understanding of his condition.  
Nevertheless, the veteran asserted that he preferred to be 
alone.  He said he no friends, and that he did not associate 
with his co-workers.  He added that he also avoided visits 
with family members.  While he had briefly undergone 
psychiatric treatment in the past, he denied receiving any 
current psychiatric treatment.  He also indicated that he was 
not taking any medications to treat the symptoms of his PTSD.  

Following additional development to confirm the validity of 
the veteran's inservice stressors, service connection for 
PTSD was granted in November 1994.  A 10 percent disability 
rating was assigned, effective from October 1989.  The RO 
found that the evidence of record failed to show that the 
veteran exhibited the symptoms necessary for a higher 
evaluation.

The RO confirmed the 10 percent evaluation assigned for the 
veteran's PTSD in a March 1997 rating action.  The RO noted 
that the regulations pertaining to the evaluation of mental 
disorder had been revised, effective on November 7, 1996.  In 
this regard, the RO stated that the criteria for an 
evaluation in excess of 10 percent for PTSD had not been met.  
A supplemental statement of the case (SSOC) was mailed to the 
veteran in March 1997, which contained a citation to the 
"new" rating criteria.

The veteran again underwent a VA psychiatric examination in 
June 1997.  He complained of increased "moodiness."  He 
said this moodiness had a negative impact on his relationship 
with his wife and family.  He described an ebb and flow with 
regard to the intensity of his moods.  He also reported that 
he had recently started to receive treatment for 
hypertension.  The veteran stated that he continued to work 
at the Post Office.  However, he maintained that he had 
forfeited as much as $10,000 in wages due to taking leave 
without pay.

Objectively, the veteran was neatly dressed in casual attire.  
He spoke in a calm, alert, and cooperative manner.  His 
speech was logical and coherent.  There was no indication of 
any type of cognitive disturbance.  He was oriented to time, 
place, and person.  He seemed to be somewhat irritable and 
low in mood.  His conceptual abilities appeared to within 
normal limits.  The diagnoses were PTSD and dysthymia.  The 
examiner opined that the veteran's complaints of moodiness 
and difficulties at home appeared to stem from a midlife-
related perspective that his life had been substantially 
impacted by the symptoms of his PTSD.  The veteran's 
psychiatric incapacity was judged to be mild to moderate.  He 
was advised by the examiner to seek psychiatric counseling.  
The examiner noted that the veteran's claims folder had not 
been available for review.

By a rating action dated in December 1997, the 10 percent 
disability evaluation assigned for PTSD was increased to 30 
percent, effective in October 1989.  The RO determined that 
the next higher evaluation of 50 percent was not warranted.  
The rating criteria as in effect prior to, and on and after 
November 7, 1996 were noted to have been considered.  

In a statement received in September 1998, the veteran 
asserted that the 30 percent rating assigned to his PTSD did 
not adequately compensate him for his disability.  He 
contended that the symptoms of his PTSD greatly increased his 
industrial impairment.  He said his PTSD had forced him to 
lose over 700 hours of pay

The veteran was afforded another VA psychiatric examination 
on September 18, 1998.  He stated that, since his last 
examination, his desire to isolate himself from his co-
workers and family had increased.  He indicated that he 
preferred to stay in his room, and that socializing with 
others had become extremely difficult.  He remarked that he 
had no friends at work, at home, or in the community.  He 
stated that working in the Post Office had become more 
difficult since a person of Vietnamese heritage had been 
hired there.  Although that person was viewed as being very 
cordial, the veteran said the symptoms of his PTSD would 
often be triggered when they worked in close proximity.  He 
reported that his need to take leave without pay had 
increased over the past year.  He stated he would not go to 
work when his depression was severe.  Nevertheless, he denied 
having sought any psychiatric treatment since his last VA 
examination.

On mental status examination, the veteran was well-dressed, 
calm, and cooperative.  His speech was pressured, but normal 
in articulation.  His mood was depressed, with constricted 
and anxious affect.  Thought form was intact.  He denied 
suicidal or homicidal ideation, hallucinations, and 
delusions.  He was alert and oriented times three.  The 
veteran endorsed flashbacks several times a week, nightmares 
twice a month, extreme hypervigilance, and an exaggerated 
startle response.  He reported poor sleep and appetite, loss 
of pleasure, and frequent crying spells.  The impression was 
that the veteran had PTSD and dysthymic disorder.  The 
examiner opined that the veteran's PTSD symptomatology seemed 
to have worsened since his last examination.  His psychiatric 
incapacity was viewed as moderate.  The veteran was assigned 
a score of 50 on the GAF Scale.  His claims folder was noted 
to have been available for review.

In December 1998, the 30 percent disability evaluation 
assigned for PTSD was increased to 50 percent.  The increase 
was made effective on September 18, 1998.  The RO found there 
was no evidence showing that the veteran's condition 
warranted a higher evaluation prior to his September 18, 
1998, VA examination.  Further, the RO determined that the 
criteria for an evaluation in excess of 50 percent had not 
been met.  An SSOC was mailed to the veteran in December 
1998.

In March 1999, the veteran filed a claim of service 
connection for hypertension, as secondary to his PTSD.  He 
maintained that the stress related to his PTSD had prevented 
the control of his hypertension.  He said he had been forced 
to take over five months of leave without pay in 1998 due to 
hypertension.  He reported that his hypertension had already 
caused him to take two months off in 1999.  Similar 
statements regarding the impact of the veteran's hypertension 
on his employability were received in July 1999.

The veteran submitted attendance certificates, dated between 
January 1998 and March 1999, from the Queens-Long Island 
Medical Group, which verified his numerous absences due to 
hypertension.  There was also a March 1999 note from 
P. Subramanian, M.D., that indicated that the veteran had 
been "under treatment for hypertension for a few years with 
insufficient response."  In this regard, Dr. Subramanian 
indicated that the "possibility of PTSD should be 
considered."

By a rating action dated in July 1999, service connection for 
hypertension, claimed as secondary to the service-connected 
PTSD, was denied.  The RO held that the March 1999 statement 
from Dr. Subramanian failed to establish a plausible 
relationship between the veteran's PTSD and his subsequent 
development of hypertension.  As such, the RO found the 
veteran's claim to be not well grounded.  The veteran filed 
an appeal of that decision.

In February 2000, the RO informed the veteran that his appeal 
would be forwarded to the Board for appellate consideration.  
He was told that he had 90 days from the date of the letter 
to submit any additional evidence.

As part of a motion to advance his case on the Board's 
docket, the veteran submitted a December 1999 copy of a 
warning letter sent to him by the Post Office.  The letter 
indicated that the veteran had been charged with failure to 
be in regular attendance.  During the period of August 1999 
through December 1999, he was noted to have failed to report 
for duty as scheduled on several occasions, for a total of 71 
days.  The letter contained no findings as to the reason for 
these absences.  There were also no references therein to his 
service-connected PTSD.

II.  Analysis

A.  Service Connection

Service connection is warranted for disability resulting from 
disease or injury that was either incurred in or aggravated 
by service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
that (1) a current disability exists and (2) the current 
disability was either (a) caused or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); See also 
Allen v. Brown, 7 Vet.App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has 
specifically held that "[a] claim for secondary service 
connection, like all claims, must be well grounded."  Reiber 
v. Brown, 7 Vet.App. 513, 516 (1995).  The threshold issue 
before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet.App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  When the question involved 
does not lie within the range of common experience or common 
knowledge, but requires special experience or special 
knowledge, then the opinions of witnesses skilled in that 
particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

For a well-grounded claim of service connection, there must 
be competent evidence of a current disability (a medical 
diagnosis), of inservice incurrence or aggravation of a 
disease or injury (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  A claim for service connection on a secondary 
basis is well grounded only if there is medical evidence to 
connect the asserted secondary condition to the service-
connected disability.  Jones v. Brown, 7 Vet.App. 134, 137 
(1994).

The record in the present case shows that the veteran has 
been diagnosed as having uncontrolled hypertension.  There is 
also evidence which appears to establish that the veteran's 
hypertension is either caused or aggravated by his service-
connected PTSD.  Specifically, in a note from Dr. Subramanian 
dated in March 1999, the veteran was observed to have had 
hypertension for a few years, with an insufficient response 
to treatment.  Dr. Subramanian indicated that the 
"possibility of PTSD should be considered."  In 
interpreting this opinion in the most favorable light to the 
veteran, the Board finds this physician essentially 
determined that there was a possibility that the veteran's 
PTSD was either the underlying cause of his hypertension or, 
at the very least, the reason that his hypertension remained 
uncontrolled.  A plausible claim or well grounded claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  See Epps.

Based upon the foregoing, the Board finds that the veteran 
has submitted sufficient evidence showing that his 
hypertension is either caused, or at the very least 
aggravated, by his service-connected PTSD to make such a 
claim plausible.  We conclude, therefore, that the veteran's 
claim of entitlement to service connection for hypertension 
as secondary to service-connected PTSD is well grounded.

B.  Increased Evaluation for PTSD

The Board initially finds that the veteran has submitted a 
well grounded, or plausible, claim. 38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet.App. 218, 224 (1995).

The Board is also satisfied that all relevant facts have been 
properly developed.  VA examinations have been performed.  
The Board finds the examinations were adequate concerning the 
issue at hand, and that there is no indication that there are 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  
Therefore, no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the Court has 
held that, where the law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  The version most favorable to the appellant 
will therefore be considered.  However, pursuant to 38 
U.S.C.A. § 5110(g), the Board observes that, for any date 
prior to November 7, 1996, VA cannot apply the revised mental 
disorder rating schedule.  See VAOPGCPREC 3-00, at 5 (Apr. 
10, 2000).

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; in 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (as in effect prior to November 7, 1996).  The 
severity of disability was based upon actual symptomatology, 
as it affected social and industrial adaptability.  Two of 
the most important determinants of disability were time lost 
from gainful employment and decrease in work efficiency.  VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could VA over-evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on and after November 7, 1996).

1.  A Rating in Excess of 30 Percent 
prior to September 18, 1998 

From October 1989 to September 18, 1998, the veteran's 
service-connected PTSD was evaluated as 30 percent disabling.  
Under the rating criteria in effect prior to November 7, 
1996, a 30 percent rating for PTSD was assigned when there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and the psychoneurotic symptoms result in such a reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. §  Part 4, Diagnostic Code 
9411.

In Hood v. Brown, 4 Vet.App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by that interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West Supp. 1999).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set 
forth, in pertinent part, below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . 30

38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (1999).


Upon review of the claims file, the Board finds that an 
evaluation in excess of 30 percent is not warranted under the 
"old" or "new" rating criteria.  Again, a 50 percent 
evaluation under the old criteria was assignable when the 
PTSD caused considerable impairment of social and industrial 
adaptability.  The veteran's employment history must 
therefore be viewed in its entirety.  The evidence of record 
clearly shows that the veteran was employed as a full-time 
mail clerk for the Post Office and had been so employed since 
1985.  The examination reports from 1989 and 1993 indicated 
that his ability to work had not been adversely affected by 
his PTSD.  Moreover, even though he reported at his 1993 
examination that he had exhausted his annual leave due to 
absences related to his PTSD, the VA examiner determined that 
his psychiatric incapacity was, at worst, only moderate.  
"Moderate" impairment has been held to be analogous with 
"definite" industrial incapacity.  See Hood v. Brown, 
supra.  In other words, there was no indication that the 
veteran's service-connected PTSD caused considerable 
industrial impairment.

With regard to social impairment, the veteran reported that 
he was married, and that he was living with his wife and his 
children by that marriage.  He described his wife as being 
understanding of his condition.  He also stated that he 
maintained contact with his children from a previous 
marriage.  Further, he denied receiving any routine 
psychiatric treatment or using medications for the symptoms 
of his PTSD.  While he reported behavior that isolated him 
from conventional forms of social interaction, we find that 
the evidence supports a finding of definite, but no greater, 
social impairment.  Thus, in considering the criteria prior 
to November 7, 1996, there was little evidence that the 
veteran's disability had caused considerable impairment of 
his industrial capacity.

Moreover, in viewing the veteran's disability picture under 
the "new" criteria where applicable (see 38 U.S.C.A. 
5110(g)), the Board is also unable to find that a rating in 
excess of 30 percent would be appropriate.  The evidence of 
record fails to show that the veteran routinely displayed 
symptoms of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and/or difficulty in 
establishing and maintaining effective social relationships.  
We acknowledge that symptoms of moodiness, decreased 
motivation, and difficulty maintaining effective work 
relationships were demonstrated during the period in 
question.  However, as noted above, most of the symptoms 
required to evaluate the veteran's PTSD as 50 percent 
disabling were not present.  

The preponderance of the evidence is against entitlement to a 
disability rating in excess of 30 percent for the veteran's 
PTSD prior to September 18, 1998.  Consideration has also 
been given to assigning a staged rating; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet.App. 119 (1999).  Further, 
the Board has considered the assignment of an increased 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
PTSD was not shown to have caused marked interference with 
employment or frequent periods of hospitalization, or to 
otherwise have presented an exceptional or unusual disability 
picture.

2.  A Rating in Excess of 50 Percent
from September 18, 1998

Following the veteran's September 1998 VA psychiatric 
examination, his service-connected PTSD was assigned an 
increased, 50 percent disability rating.  As noted above, 
prior to November 7, 1996, a 50 percent rating was assignable 
when the ability to establish and maintain effective or 
favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

Here, the Board finds that an evaluation in excess of 50 
percent is not warranted under the "old" or "new" rating 
criteria from September 18, 1998.  Again, the record clearly 
indicates that the veteran has remained employed as by the 
Post Office for over 12 years.  We do note, however, that he 
reported taking over 800 hours of unpaid leave from his job.  
This employment history must therefore be viewed in its 
entirety.  In this regard, there is substantial evidence 
showing that the veteran's numerous absences were due in part 
to his non-service-connected hypertension.  Statements from 
the veteran dated in March 1999 and July 1999 specifically 
indicated that his extensive use of leave without pay was due 
to his uncontrolled hypertension.  Further, even if his PTSD 
were found to be a component of these absences, the Board 
finds that such a relationship would not dilute the fact that 
he currently maintains a full-time job.  There is no 
indication that the veteran's service-connected PTSD has 
severely affected his ability to work.

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
personal relationship with his wife and children.  He states 
that his increased moodiness has had a negative impact on his 
marriage.  He also says that he has become more isolated from 
his family and co-workers.  He maintains that he has no 
social interaction at work, home, or within the community.  
While this evidence does demonstrate that the veteran's PTSD 
has increased in severity since 1998, the Board finds that 
this evidence does not reflect severe impairment of the 
veteran's ability to establish and maintain effective 
relationships with people or to maintain employment (as 
required under the "old" rating criteria).

Further, in viewing the veteran's disability picture under 
the "new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  We acknowledge 
that the veteran has a recent history of having difficulty in 
adapting to stressful circumstances in the workplace.  He 
says working within close proximity to a Vietnamese co-worker 
causes an increase in his PTSD symptoms.  Nevertheless, the 
veteran has not routinely displayed symptoms of suicidal 
ideation; obsessional rituals which interfere with routine 
activities; circumstantial or circumlocutory speech, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; a neglect 
or personal appearance and hygiene; and difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.  In other 
words, most of the symptoms required to evaluate the 
veteran's PTSD as 70 percent disabling are not present.  The 
preponderance of the evidence is against entitlement to a 
disability rating in excess of 50 percent for the veteran's 
PTSD.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  See 
Fenderson.

The Board has also considered the assignment of a higher 
evaluation on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  A basis for an extra-schedular evaluation is 
not shown, however, as the service-connected PTSD does not 
result in marked interference with employment or frequent 
periods of hospitalization, or otherwise present an 
exceptional or unusual disability picture.  In fact, the 
veteran has repeatedly indicated that the cause of his 
numerous absences at work is due to his non-service-connected 
hypertension.

Finally, we observe that the certificates of attendance from 
the Queens-Long Island Medical Group and the December 1999 
warning letter from the Post Office were not considered by 
the RO with regard to the issue of an evaluation in excess of 
50 percent for service-connected PTSD, from September 18, 
1998.  Moreover, the Board recognizes that the veteran did 
not waive RO consideration of this evidence, and that an SSOC 
was not issued with regard to that evidence.  See 38 C.F.R. 
§ 20.1304(c) (1999).  However, 38 C.F.R. § 19.31 (1999) 
states that an SSOC "will be furnished to the appellant and 
his or her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case or the 
most recent Supplemental Statement of the Case has been 
issued."  In that regard, as the aforementioned records 
contained no findings pertaining to the status of the 
veteran's PTSD, the Board finds that those records were not 
"pertinent" to the veteran's claim.  Accordingly, an SSOC 
was not warranted.


ORDER

To the limited extent that the veteran's claim of entitlement 
to service connection for hypertension as secondary to 
service-connected PTSD is well grounded, the appeal is 
granted.

Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, prior to September 18, 1998, is 
denied.

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, on and after September 18, 1998, is 
denied.


REMAND

Because the claim of entitlement to service connection for 
hypertension as secondary to PTSD is well grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
Specifically, the Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes the procurement of 
medical records to which the veteran has made reference.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The development 
of facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  

As the Board has discussed in the present case, a note dated 
in March 1999 from Dr. Subramanian indicated that it was 
possible that the veteran's PTSD had caused the uncontrolable 
nature of his hypertension.  However, the probative value of 
this finding is somewhat diminished because there is no 
evidence that the examiner reviewed the entire record prior 
to making his conclusion.  The examiner also failed to 
support this conclusion with any discernable medical 
rationale.  Nevertheless, medical evidence has been received 
which appears to implicitly link the veteran's hypertension 
with his service-connected PTSD.

The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current 
hypertensive disability.  The Court has held that the Board, 
in rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  VA's 
duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet.App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should advise the veteran that he 
may submit additional medical evidence which 
would help to establish an etiological 
relationship between his hypertension and his 
service-connected PTSD.  Further, the veteran 
should be asked to provide the complete names 
and addresses of all VA and non-VA health 
care providers who have treated him for 
hypertension since service discharge.  All 
records not already included in the claims 
folder should be obtained, to include those 
from Dr. Subramanian.  Once obtained, all 
records must be associated with the claims 
folder.

2.  The RO should contact Dr. Subramanian and 
request that he provide a more detailed 
statement as to the basis of his medical 
opinion that the veteran's hypertension was 
either caused, or aggravated, by his PTSD.  
To that extent, he should be requested to 
include a complete rationale, citing 
authority and investigation, for all 
conclusions reached.  

3.  When the above has been accomplished, the 
veteran should be afforded a VA 
cardiovascular examination.  Such tests as 
the examiner deems necessary should be 
performed.  The claims folder and a copy of 
this Remand must be made available to the 
examiner for review prior to the examination.  
The examiner should provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

Opinion required:  The examiner 
should comment on the nature and 
severity of the veteran's 
hypertensive disability.  The 
examiner should be asked to 
determine whether it is at least as 
likely as not that any current 
hypertensive disorder was caused, or 
aggravated, by symptoms related to 
the veteran's service-connected 
PTSD.  In answering this question, 
the standard of proof that is 
underlined, above, must be utilized.

The examiner should also address the 
aforementioned March 1999 treatment note 
from Dr. Subramanian, and any other 
opinion that Dr. Subramanian chooses to 
submit.  To the extent, if at all, that 
the examiner's opinion as to the etiology 
of the veteran's hypertension is at 
variance with the opinion of 
Dr. Subramanian, the examiner should 
attempt to reconcile or explain that 
divergence of opinion.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  When the above development has been 
completed, the RO should re-adjudicate 
the claim of entitlement to service 
connection for hypertension as secondary 
to service-connected PTSD.  Consideration 
should be given to 38 C.F.R. § 3.310 and 
to the holding of the Court in Allen v. 
Brown.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this Remandis to obtain 
additional medical evidence.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



- 26 -


